Exhibit 10.49

[LETTERHEAD OF CAREY AGRI INTERNATIONAL POLAND SP. Z O.O.]

Warsaw, 12 November 2009

 

To:    Bank Handlowy w Warszawie S.A.    ul. Senatorska 16    00-923 Warszawa   
as Arranger, Lender, Agent and Security Agent (“Citibank”)

Re: Carey Agri International-Poland Sp. z o.o. – USD 40,000,000.00 Facility
Agreement dated 2 July 2008 (the “Facility Agreement”)

Dear Sirs,

As you are aware our sole shareholder Central European Distribution Corporation
(“CEDC”) intends to take various steps in connection with a refinancing. You
have been provided with and have reviewed the following documents and other
information provided by CEDC in respect of CEDC’s refinancing plans (the
“Transaction Documents”):

 

  (i) the draft dated 11 November 2009 of the summary of the intended new high
yield bond transaction (the “New Bond”) (document reference LN-494899-1);

 

  (ii) the draft dated 11 November 2009 of the sources and uses of funds to be
raised by CEDC in a proposed equity offering and offering of the New Bonds
(document reference MX-7001N-20091111-165832);

 

  (iii) the draft dated 11 November 2009 of the intended funds flow and
inter-company loans (document reference LN-494909-1) ;

 

  (iv) the draft dated 11 November 2009 setting out the terms and conditions of
the New Bond (the “Description of Notes”), which will form the basis for part of
a new indenture (the “New Indenture”) as to which Deutsche Bank will be Trustee
(document reference 38048380-19) ;

 

  (v) the draft dated 11 November 2009 of the summary description of the
proposed transaction with affiliates of Lion Capital LLP (the “Russian Alcohol
Transaction”) (including the deferred payments to be made thereunder) (document
reference NY2-2041867);

 

  (vi) the draft dated 11 November 2009 of a proposed intercreditor agreement
between us and the Trustee in respect of the security (document reference
LN-494840-4),

and have had the opportunity to ask questions about the same with CEDC.

In agreeing to the terms of this letter agreement you understand and agree that
all of the security (the “Existing Security”) currently provided for your
benefit in relation to the Facility Agreement (set out in Schedule 1 hereto)
will, as a result of the transactions contemplated by the Transaction Documents,
be provided for the benefit of the holders of the New Bonds, on a pari passu
basis.



--------------------------------------------------------------------------------

Capitalized terms used in this letter agreement shall have the same meaning as
provided in the Facility Agreement, unless explicitly provided otherwise herein.

In agreeing to the terms of this letter agreement you agree, for the purposes of
the Facility Agreement, that:

 

(1) no action contemplated to be taken in respect of the Transaction Documents,
or otherwise related thereto, or any modification thereof that may be undertaken
in connection therewith, including without limitation the New Indenture, New
Bond and the Russian Alcohol Transaction, or the failure to take any action or
complete any steps provided in the Facility Agreement in respect of the
Transaction Documents or the satisfaction and discharge (and deposit of funds
sufficient to redeem the existing high yield notes into trust in respect
thereof) and the redemption of the existing high yield notes shall be in
violation of, or constitute a default or event of default under, the Facility
Agreement;

 

(2) notwithstanding anything in the Facility Agreement to the contrary, no
provision thereof shall limit or prohibit in any way any action or transaction
taken or document entered into in respect of or relation to the Transaction
Documents, no provision of the Facility Agreement shall require any person to
take any action the result of which would be in violation of, or constitute a
default or event of default under, the Facility Agreement, and in the event of a
conflict between the Facility Agreement and the New Indenture, we agree that the
New Indenture shall control and shall take priority;

 

(3) you will take all steps reasonably necessary to effect the sharing of the
Existing Security as contemplated hereby and in respect of the Transaction
Documents;

provided that (i) the Financial Indebtedness arising under the New Bond does not
exceed $950,000,000; (ii) the Finance Parties under the Facility Agreement will,
after giving effect to the actions and transactions contemplated hereby and by
the Transaction Documents, be senior secured creditors on a pari passu basis
with the holders of the New Bond, in the security listed on Schedule 1 hereto;
(iii) the Guarantors’ obligations shall be in form and substance consistent with
the ones existing at the date of this letter agreement and (iv) Citigroup
remains a joint bookrunner on the offering of the New Bonds.

In addition to the above the parties to this letter agreement hereby agree as
follows:

 

1. They shall cooperate in good faith and do all acts and things reasonably
necessary or desirable in order to release and replace the Existing Security
(and if necessary the Guarantors’ grant of their obligations), consistent with
the New Indenture.

 

2. They shall cooperate in good faith and do all acts and things reasonably
necessary or desirable in order to execute an amendment and restatement
agreement relating to the Facility Agreement and any related intercreditor
agreement, all in form and substance consistent with the New Indenture. The
commercial terms of the Facility Agreement shall not be changed. In particular
but without limitation, the parties shall accordingly amend the following
clauses of the Facility Agreement:

 

  (a) Definitions of Permitted Financial Indebtedness, Permitted Security and
Permitted Transactions;



--------------------------------------------------------------------------------

  (b) Clause 1.4 (Construction Consistent with the Indenture);

 

  (c) Clause 22 (Financial Covenants), except for clause 22.2.1 (the New
Leverage Ratio), which will remain unchanged and effective. Clause 22.2.2 (the
Consolidated Coverage Ratio) shall be replaced by the Fixed Charge Coverage
Ratio at the level not lower than 2x.

 

  (d) Schedule 6 to the Agreement – Existing Security;

 

  (e) Schedule 7 to the Agreement – CEDC Group Undertakings (Based on
Indenture).

 

3. They shall use their best efforts to execute the amended and restated
agreement reflecting the provisions of this letter agreement as soon as
reasonably possible after the final execution of the New Indenture, and in any
case by 31 January 2010. The validity of the foregoing waivers and agreements in
respect of the Facility Agreement and the Intercreditor Agreement shall not be
affected whether or not such an amendment and restatement is entered into,
provided that in the event that the New Bonds are not issued prior to or on
31 January 2010 the foregoing waivers and agreements shall cease to be valid.

 

4. Pursuant to Clause 18.2 (Amendment Costs), in relation to the negotiation,
preparation and execution of this letter agreement, any Transaction Document and
the completion of the transactions herein contemplated (including the amendments
to the Facility Agreement and the Existing Security and their registration with
appropriate courts) the Lender shall be reimbursed by the Borrower for the
amount of costs and expenses agreed in advance between the parties acting in
good faith.

 

5. This letter agreement may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy thereof.

 

6. This letter agreement is governed by Polish law.

If the terms of this letter agreement are satisfactory, please indicate your
acceptance by signing a copy hereof in the place indicated below and returning
it to our office.

Acting in the name of Carey Agri International-Poland Sp. z o.o. as Borrower and
Obligors’ Agent:

 

William Vernon Carey    President of the   

/s/ William V. Carey 12/11/2009

Name    Management Board    Date and signature    Position   



--------------------------------------------------------------------------------

We hereby agree to this letter agreement.

Acting in the name of Bank Handlowy w Warszawie S.A. as Arranger, Lender, Agent
and Security Agent:

 

Sebastian Perczak    Director   

/s/ Sebastian Perczak 12/11/2009

Name    Position    Date and signature Malogorzata Okuń    Director   

/s/ Małogorzata Okuń 12/11/2009

Name    Position    Date and signature



--------------------------------------------------------------------------------

Enclosure 1

Existing Security1

 

  •  

Financial pledge over 947220 shares in Carey Agri International-Poland Sp. z
o.o.;

 

  •  

Registered pledge over 947220 shares in Carey Agri International-Poland Sp. z
o.o.;

 

  •  

Financial pledge over 48349 shares in Carey Agri International-Poland Sp. z
o.o.;

 

  •  

Registered pledge over 48349 shares in Carey Agri International-Poland Sp. z
o.o.;

 

  •  

Financial pledge over 47065 of shares in Bols Sp. z o.o.; and

 

  •  

Registered pledge over 47065 of shares in Bols Sp. z o.o.

 

1

Existing Security also contain rights to a submission to execution, which ease
the enforcement of security under Polish law